Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/3/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a central support".  It is unclear whether this is the same central support from claim 1 or a new additional central support.
Claims 5 and 7 depend from claim 4 which has been canceled. The claims will be interpreted to depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli in view of Hyman, Vogeley, and U.S. Patent No. 5,379,885 (Chen hereinafter).
In re claim 1, with reference to Figs. 1 and 2, Galli discloses: A egg carrier comprising: a. an outer container (1) having a bottom, said bottom being flat across its entire surface (bottom of flange 2 is flat), b. an insert comprising a plurality of inner plates (8), wherein each plate comprises an outer circular edge, multiple receptacles (9) for receiving an egg and a central aperture (occupied by 11), wherein the outer container comprises three solid sides and an open top (top at 4 receives insert through the open top, front back and bottom comprise the three sides), the plurality of inner plates are spaced relative to one another via a central support passing through the center aperture of each plate and are removable from the outer container via lifting the central support (lifting the central support is required to remove the lowest plate, lifting of the lowest plate 8 removes all the plates and the central support of Galli).

[AltContent: textbox (Bottom surface which touches support (i.e. table) is entirely flat)][AltContent: arrow]
    PNG
    media_image1.png
    664
    513
    media_image1.png
    Greyscale

Galli does not disclose the outer container comprising a handle.
However, Hyman discloses a container with a handle (title and Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container of Galli by including a handle as taught by Hyman for the predictable purposes of enhancing portability of the container and facilitate stable transport of the device.
Galli in view of Hyman fails to disclose wherein the outer circular edge further comprises two notches spaced on opposite sides of the circular edge.
However, with reference to Fig. 1, Vogeley discloses an outer container (10) which has an insert (30), the insert having an outer circular edge with notches (120), two of which located diametrically opposed across the insert.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located notches on the circular edge of the insert(s) of Galli in view of Hyman as taught by Vogeley for the purposes of providing a dedicated labelling location (Vogeley, column 5, lines 39-48) recessed in a notch shaped region to protect the label.
Galli in view of Hyman and Vogeley disclose the claimed invention except wherein the central support is a bolt comprising threads for receiving a nut.
However, with reference to Figs. 2 and 4, Chen discloses an insert formed of a plurality of plates (40/60), the plates having a central support formed by a spacer (50) and threaded bolt (70) which receives a nut (72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have stabilized the stacked plate assembly of Galli in view of Hyman and Vogeley by fastening with a threaded bolt and nut as taught by Chen for the purposes of preventing inadvertent separation of the plates when lifting the assembly from the top.
In re claim 2, with reference to the figs. noted above, Galli in view of Hyman, Vogeley and Chen discloses the claimed invention including wherein the outer container (1) comprises one inner plate (8) held by friction in a suspended position along the sides of the container (on support edge 7, since Applicant’s plate are actually vertically supported by the inwards tapering of the container sidewalls, the friction claimed is considered purely coincidental, since even if Applicant’s disclosed invention had tapering walls with a frictional coefficient of zero, it would still support a plate as disclosed).
In re claim 5, with reference to the figs. noted above, Galli in view of Hyman, Vogeley and Chen discloses the claimed invention including wherein the inner plates are held in a spaced relationship by a central support (bolt as in re claim 1 above).
In re claim 6, with reference to the figs. noted above, Galli in view of Hyman, Vogeley and Chen discloses the claimed invention including wherein the outer container comprises sloping sides (see Fig. 1).
In re claim 7, with reference to the figs. noted above, Galli in view of Hyman, Vogeley and Chen discloses the claimed invention including wherein the outer container comprises sloping sides (See Fig. 1).
In re claim 8, with reference to the figs. noted above, Galli in view of Hyman, Vogeley and Chen 
discloses the claimed invention including wherein the outer container is a bucket (1).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli in view of Vogeley and Chen.
In re claim 18, Galli discloses: An egg carrier comprising: a. an outer container (1) having a flat bottom across its entire surface (bottom of flange 2 is flat); and b. an insert comprising two or more removable inner plates (8), comprising an outer circular edge, and multiple receptacles (9) for receiving an egg, a central aperture (occupied by 11), wherein the two or more removable inner plates are connected to one another via a structure passing through the central aperture such that they are removed from the outer container simultaneously (lifting of lower plate 8 causes plates above it to be removed simultaneously).
Galli fails to disclose wherein the outer circular edge further comprises two notches spaced on opposite sides of the circular edge.
However, with reference to Fig. 1, Vogeley discloses an outer container (10) which has an insert (30), the insert having an outer circular edge with notches (120), two of which located diametrically opposed across the insert.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located notches on the circular edge of the insert(s) of Galli as taught by Vogeley for the purposes of providing a dedicated labelling location (Vogeley, column 5, lines 39-48) recessed in a notch shaped region to protect the label.
Galli in view of Vogeley disclose the claimed invention except wherein the central support is a bolt comprising threads for receiving a nut.
However, with reference to Figs. 2 and 4, Chen discloses an insert formed of a plurality of plates (40/60), the plates having a central support formed by a spacer (50) and threaded bolt (70) which receives a nut (72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have stabilized the stacked plate assembly of Galli in view of Vogeley by fastening with a threaded bolt and nut as taught by Chen for the purposes of preventing inadvertent separation of the plates when lifting the assembly from the top.
In re claim 20, Galli in view of Vogeley and Chen discloses the claimed invention including wherein the egg carrier further comprises a void underneath the lower of the two or more vertically spaced removable inner plates (void is within 1 and partially occupied by element 6, also note that a void exists inside of element 2 which is also underneath lower plate 8).

Claims 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli in view of Hyman, Vogeley and Chen as applied to claims 1, 2, and 5 above, and further in view of US PG Pub no. 2017/0021988 (Awalt hereinafter).
In re claims 9, 10, and 11, Galli in view of Hyman, Vogeley and Chen discloses the claimed invention except wherein the inner plates consist essentially of closed cell foam.
However, Awalt discloses a produce display stand made of monolithic closed cell foam (abstract) to protect produce.
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the plates of Galli in view of Hyman, Vogeley and Chen of foam as taught by Awalt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 4, lines 3-9 applicant has not disclosed any criticality for the claimed limitations.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli in view of Hyman, Vogeley, and Chen as applied to claims 1, 2, and 5 above, and further in view of US Patent No. 3,484,035 (Swett et al. hereinafter).
In re claims 12, 13, and 14, Galli in view of Hyman, Vogeley, and Chen discloses the claimed invention except wherein the outer container comprises galvanized metal, plastic or corrugated cardboard.
However, Swett et al. discloses a container in which an outer container (10) is formed of plastic (high density polyethylene, column 3, lines 58-61).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the outer container of Galli in view of Hyman, Vogeley, and Chen from plastic as taught by Swett et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 3, lines 6-9 applicant has not disclosed any criticality for the claimed limitations.

In re claim 20, Galli in view of Vogeley discloses the claimed invention including wherein the egg carrier further comprises a void underneath the lower of the two or more vertically spaced removable inner plates (void is within 1 and partially occupied by element 6, also note that a void exists inside of element 2 which is also underneath lower plate 8).
Galli in view of Vogeley fails to disclose a handle affixed to the upper portion.
However, Montelious discloses a container in which a central support (14, 17) has a handle (19) affixed to an upper portion and formed a cylindrical projection (see Figs. 1 and 2).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the cylindrical projection portion of the upper portion of the central support of Galli in view of Vogeley as a handle as taught by Montelious for the purposes of facilitating removal and handling of successive support portions during assembly or disassembly of the container of Galli.
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive as they merely conclude that the claimed invention is not taught by the applied prior art.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733